Case 2:14-cv-09764-RGK-PLA Document 283 Filed 06/08/20 Page 1 of 2 Page ID #:11606


                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA

                                       CIVIL MINUTES – GENERAL

   Case No.                                                                        Date   June 8, 2020
                  2:14-cv-09764-RGK-PLA
   Title          Vitaly Ivanovich Smagin v. Ashot Yegiazaryan



   Present: The Honorable        R. GARY KLAUSNER, UNITED STATES DISTRICT JUDGE
             Sharon L. Williams                             Not Reported                             N/A
                Deputy Clerk                          Court Reporter / Recorder                   Tape No.
                Attorneys Present for Plaintiff:                        Attorneys Present for Defendants:
                         Not Present                                              Not Present
   Proceedings:               (IN CHAMBERS) Order to Show Cause

        On April 1, 2020 this Court granted Plaintiff Vitaly Ivanovich Smagin’s request for an Order
clarifying its November 14, 2016 worldwide post-judgment injunction. That Order stated as follows:

                  Mr. Yegiazaryan, his cousin Suren Yegiazaryan, his brother Artem Yegiazaryan,
           Vitaly Gogokhia, the trustees of the Alpha Trust and any others acting on behalf of Mr.
           Yegiazaryan, directly or indirectly, including but not limited to attorneys or nominees for
           each of these parties must immediately cease all actions in Nevis or any other jurisdiction
           that would prevent, hinder, or delay Mr. Smagin’s ability to collect on the assets of the
           Alpha Trust pursuant to the current and forthcoming orders of the Liechtenstein Court or
           this Court.
                  To the extent any such enforcement actions have already begun, they must be
           immediately stopped and any funds held by or on behalf of Suren Yegiazaryan or
           Judgment Debtor Yegiazaryan must be immediately returned to the Monaco Bank
           Account of Savannah Advisors, or any other location, from which they came.

        Both Plaintiff and Defendant Ashot Yegiazaryan have supplied evidence that they made Vitaly
Gogokhia aware of this Court’s Order. Nevertheless, On April 15, 2020, Mr. Gogokhia sought to extend
a worldwide asset-freeze order against the assets of the Alpha Trust in the Eastern Caribbean Supreme
Court (St. Christopher and Nevis). Furthermore, Mr. Gogokhia’s lawsuit in Nevis evidently remains
active, and his Nevis counsel has represented that he intends to proceed in his efforts to enforce a
judgment against the Alpha Trust assets.




CV-90 (06/04)                                 CIVIL MINUTES - GENERAL                                    Page 1 of 2
Case 2:14-cv-09764-RGK-PLA Document 283 Filed 06/08/20 Page 2 of 2 Page ID #:11607

  Title        2:14-cv-09764-RGK-PLA: Vitaly Ivanovich Smagin v. Ashot Yegiazaryan

        This Court therefore Orders Mr. Gogokhia to show cause no later than June 15, 2020 as to why
he should not be found in contempt. Such response shall be limited to 10 pages. The Court Orders
Plaintiff to provide Vitaly Gogokhia a copy of this Order through his Nevis counsel no later than
Tuesday, June 9, 2020, and to file a declaration with the Court affirming that he has done so.

          IT IS SO ORDERED.


                                                                                          :
                                                Initials of Preparer
